DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Amendment
This Office Action is in response to the RCE filed on 02/19/2021.
Status of the Claims:
Claim(s) 1 has/have been amended.
Claim(s) 5 and 12-19 has/have been previously canceled.
Claim(s) 1-4, 6-11 and 20-28 is/are pending in this Office Action.  

Response to Arguments
Applicant' s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejection necessitated by amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 20-23 and 26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS provided reference US 2007/0195182 to Ito et al. (hereinafter Ito) in view of US 2011/0176042 to Kato et al. (hereinafter Kato).

Regarding independent claim 1, Ito teaches an imaging sensor comprising: 
a plurality of pixels (pixels P11-P44, see Fig. 2);
a first output line connected … to each of a plurality of first pixels arranged side-by-side in each of a row direction and a column direction, among the plurality of pixels, and to which a first signal from the plurality of first pixels is outputted (output A outputs signals from image area A which is two dimensionally arranged, see Fig. 2); and 
a second output line connected … to each of a plurality of second pixels arranged side-by-side in each of the row direction and the column direction, among the plurality of pixels, and to which a second signal from the plurality of second pixels is outputted (output B outputs signals from image area B which is two dimensionally arranged, see Fig. 2), wherein: 
each of the plurality of pixels is arranged in a pixel area (P11-P44, see Fig. 2), 

each of the plurality of second pixels is arranged in a second area of the pixel area (image area B, see Fig. 2), the second area being located to a row direction side of the first area (image areas can be changed dynamically and therefore locations are not necessarily one above the other and can be located side by side, see par. [0109]).
But Ito fails to clearly specify “a first/second output line connected directly to each of a plurality of first/second pixels”.
However, Kato teaches plural shared pixels 110B inside pixel unit 110a.  The shared pixel 110B comprises a 2x2 pixel array and share a single output line 116, see Kato Fig. 7.  A pixel signal of each pixel in the shared pixel is capable of being selectively output from the shared output node to a corresponding one of the pixel signal read lines, and also addition of pixel signals of the respective pixels in the shared pixel is possible, see par. [0026].
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to imaging devices capable of pixel addition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito’s system by combining the array structure taught by Kato.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent degradation of resolution while suppressing generation of false color as suggested by Kato (see par. [0030]).

Regarding claim 2, Ito in view of Kato teaches the imaging sensor according to Claim 1, wherein the first output line is commonly connected to each of the plurality of first pixels (Output A is commonly connected to each pixels from image area A, see Ito Fig. 2), and 
the second output line is commonly connected to each of the plurality of second pixels (output B is commonly connected to each pixels from image area B, see Ito Fig. 2).
	
Regarding claim 3, Ito in view of Kato teaches the imaging sensor according to Claim 1, further comprising a control unit that controls the plurality of first pixels based on the first signal outputted to the first output line (control can be performed based on the signal outputted form image area A, see Ito par. [0072]), and controls the plurality of second pixels based on the second signal outputted to the second output line (control can be performed based on the signal outputted from image area B, see Ito par. [0072]).
	
Regarding claim 4, Ito in view of Kato teaches the imaging sensor according to Claim 3, further comprising: 
a first control line to which a control signal for controlling the plurality of first pixels is output (control circuit 42A and 44A control image area A, see Ito Fig. 2); and 
a second control line to which a control signal for controlling the plurality of second pixels is output, the second control line being different from the first control line (control circuit 42B and 44B control image area B with have different control lines from 42A and 44A, see Ito Fig. 2).
	
Regarding claim 6, Ito in view of Kato teaches the imaging sensor according to Claim 3, wherein the control unit performs controls for the plurality of first pixels that are different from controls for the plurality of second pixels (control different frame rates, see Ito col. 3 lines 13-14).

Regarding claim 7, Ito in view of Kato teaches the imaging sensor according to Claim 3, wherein the control unit controls the plurality of first pixels to output the first signal at a first frame rate, and controls the plurality of second pixels to output the second signal at a second frame rate that is different from the first frame rate (control different frame rates, see Ito par. [0039]).

Regarding claim 8, Ito in view of Kato teaches the imaging sensor according to Claim 3, wherein 
the control unit controls the first plurality of pixels to output the first signal at a first thinning rate, and controls the plurality of second pixels to output the second signal at a second thinning rate that is different from the first thinning rate (can have different compressions, data storage, hence thinning rates can be different, see Ito par. [0066]).
	
Regarding claim 9, Ito in view of Kato teaches the imaging sensor according to Claim 3, wherein 
the control unit controls the plurality of first pixels and the plurality of second pixels so that the number of added pixels in the plurality of first pixels is different from the number of added pixels in the plurality of second pixels (can have different compressions, data storage, hence different pixel additions can be set, see Ito par. [0066]).
	
Regarding claim 10, Ito in view of Kato teaches the imaging sensor according to Claim 3, wherein 
the control unit controls an electrical charge accumulation period of the plurality of first pixels to be a first length, and controls an electrical charge accumulation period of the plurality of second pixels to be a second length that is different from the first length (can have different storage time or integration time, hence electrical charge accumulation periods can be different, see Ito par. [0076]).

Regarding claim 11, Ito in view of Kato teaches the imaging sensor according to Claim 1, further comprising 
an A/D converter that converts the first signal into a digital signal with a first number of bits, and 
converts the second signal into a digital signal with a second number of bits that is different from the first number of bits (outputs to a display, see Ito par. [0097] and can have different compressions, data storage, hence number of bits can be different, see Ito par. [0066]). 
	
Regarding claim 20, Ito in view of Kato teaches an imaging device comprising: 
the imaging sensor according to Claim 1; 
a first generating unit that generates first image data based on the first signal (stores images outputted, hence generates first image data, see Ito par. [0098]); and 
a second generating unit that generates second image data based on the second signal (stores images outputted, hence generates second image data, see Ito par. [0098]).

Regarding claim 21, Ito in view of Kato teaches the imaging sensor according to Claim 1, further comprising a signal processing unit that processes the first signal and the second signal (Signal Processing Device 5, see Ito Figs. 9).

Regarding claim 22, Ito in view of Kato teaches the imaging sensor according to Claim 21, wherein the signal processing unit includes a first signal processing circuit that processes the first signal, and a second signal processing circuit that processes the second signal (stores images outputted individually, hence processes the first image data and second image data, see Ito par. [0098]).

Regarding claim 23, Ito in view of Kato teaches the imaging sensor according to Claim 22, wherein 
the first signal processing circuit includes a first converting circuit that is used for converting the first signal into a first digital signal (outputs to a display, see Ito par. [0097] and can have different compressions, data storage, hence it clearly implies that the signals are converted to digital, see Ito par. [0066], Kato column ADC 150 converts the analog signals to digital, see Kato Fig. 1), and 
the second signal processing circuit includes a second converting circuit that is used for converting the second signal into a second digital signal (outputs to a display, see par. [0097] and can have different compressions, data storage, hence it clearly implies that the signals are converted to digital, see Ito par. [0066], Kato column ADC 150 converts the analog signals to digital, see Kato Fig. 1).

Regarding claim 26, Ito in view of Kato teaches the imaging sensor according to Claim 23, further comprising a first storing circuit that stores the first digital signal (stores images outputted individually, in two storage units, see Ito par. [0098]); and 
a second storing circuit that stores the second digital signal (stores images outputted individually, in two storage units, see Ito par. [0098]).

Claim(s) 24, 25, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito in view Kato as applied to claims 23 and 26 above and further in view of US 2006/0219862 to Ho et al. (hereinafter Ho).

Regarding claims 24-25, Ito in view of Kato discloses the claimed invention except for “wherein each of the plurality of first pixels and the plurality of second pixels is arranged on a first semiconductor chip, and 

However, Ho teaches a CMOS image sensor (CIS) chip 16 stacked over an image signal processor (ISP) chip 14, the ISP chip comprising also an A/D converter, see par. [0004] and Fig. 2.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to imaging devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to stack the chips as taught by Ho.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a compact structure as suggested by Ho (see par. [0002] and abstract).

Regarding claim 27, Ito in view Kato and Ho teach the imaging sensor according to Claim 26, wherein each of the plurality of first pixels and the plurality of second pixels is arranged is arranged on a first semiconductor chip, 
the first converting circuit and the second converting circuit are arranged on a second semiconductor chip that is different from the first semiconductor chip, and 
the first storing circuit and the second storing circuit are arranged on a third semiconductor chip that is different from the first semiconductor chip and the second semiconductor chip (as combined above it would have been obvious to have different components on different semiconductor chips and stack them, see Ho Fig. 2, in order to have a compact structure, see Ho abstract).

Regarding claim 28, Ito in view of Kato and Ho teaches the imaging sensor according to Claim 27, wherein the first semiconductor chip is stacked on the third semiconductor chip (as combined above it would have been obvious to have different components on different semiconductor chips and stack them, see Ho Fig. 2, in order to have a compact structure, see Ho abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698